Mayes, J.,
delivered the opinion of the court.
On the 4th day of August, 1904, M. L. Davis, B. O'. Davis and J. W. "Whiting made application to the governor of the state to procure a charter for a proposed railroad corporation, to be incorporated under the name of the Oak Grove & George*100town Railroad Company. This company, as shown by the petition seeking a charter in this state, had already been incorporated under the laws of the state of Alabama under the same name and by the same incorporators. A charter was duly granted, and recorded in the office of the secretary of state on the 12th day of November, 1904. The granting of the charter conforms in all respects to the requirements of the law upon this subject. By the charter authority is granted to construct, acquire, own, maintain and operate a railroad, with such branches, spurs and laterals thereto as may be necessary, and to have, hold, enjoy, possess and exercise any and all the rights, powers, privileges and franchises conferred upon railroad corporations by any act or law of the state of Mississippi. ■ It is shown by the charter that it is proposed to construct and operate a railroad in this state from a point where the rails of the Alabama corporation come into the state of Mississippi, in Greene county, in a northwesterly direction to the town of Leakesville, Miss.; the terminal points of said railroad being Oak Grove, in Mobile county, Ala., and Leakesville, in Greene county, Miss.
After this charter was procured, and acting under it, the Oak Grove & Georgetown Railroad Company filed a petition against the Vinegar Bend Lumber Company and others, seeking to condemn, for right of way purposes, certain lands belonging to the Vinegar Bend Lumber Company and the other defendants named in the petition, in which it alleges that it has the right to condemn a right of way across the lands belonging to the Vinegar Bend Lumber Company and the other defendants. It further alleges the procurement of the charter, as above set out, as a railroad company, under which it has the right to construct, acquire, own, maintain and operate a railroad in the state of Mississippi between the points described in its charter, and also- allege that it has the right to exercise all the rights, powers, privileges and franchises conferred upon *101railroad corporations by any act or law of the state of Mississippi, and lienee has the right to condemn the lands sought to be condemned in this proceeding. The petition further alleges that the object of the condemnation proceeding is to obtain the land for a public use, and that public use is for the purpose of placing on it the main line of the railroad, and, further, for laterals and branches to the road, and that it is necessary to have this right of way to complete the road and carry out the purpose of its organization and development of the country adj acent to its line. In due course of time the eminent domain court was organized and this petition came, on for hearing. At the hearing the defendants undertook to file certain pleas in the eminent domain court. These pleas offered the defense that the use for which this property was to be taken was not a public use,-but’ the purpose of the taking was for private use. The pleas further allege that -the Oak Grove & Georgetown Bailroad Company is not a common carrier, but a private, narrow-gauge, logging road, operated for private gain, and that it is merely using this charter as a subterfuge and a mask under which it is seeking to condemn the lands ond obtain rights of'way, not for the purpose of constructing a genuine railroad, but merely for the private purpose of enabling it, under the powers granted under this charier, to condemn for private purposes these lands, to the end that it may obtain rights of way in order to reach certain timber owned by it along the line of the lands proposed to be condemned; the only object of the road being to enable the petitioner to construct its log road and laterals across these lands for its own private purposes in removing timber which belongs to it, without any purpose ever to become a common carrier, intending to abandon and remove the road and laterals as soon as they served the purpose of enabling the petitioner to remove its timber. • The eminent domain court refused to allow this defense to be made under the pleas, and the case was appealed to the circuit court, and the defense, as *102shown by these pleas, again offered demurrers filed thereto by the petitioners, and the demurrers sustained by the circuit judge, whereupon a verdict was rendered by the jury, assessing’ damage. From this action of the circuit judge an appeal is prosecuted here by the Vinegar Bend Lumber Company and others.
There are numberous assignments of error, the main one being that the court below erred in sustaining the demurrer of appellee to its ten several pleas, and to each of them. We deem it necessary to notice only this assignment, since it is agreed that there is no complaint as to the sufficiency of the compensation allowed by the jury, and the decision on this assignment of error disposes of the case. The sole question presented in this case is: Where an association of persons have procured a charter which entitles them to exercise the right of eminent domain on its face, and the party whose property is sought to be taken desires to challenge their right to take on the ground that while, under the charter, they purport to be engaged in such public enterprise as would entitle them to exercise the right of eminent domain, yet in truth and in fact they are not engaged in a public business and have no right to take the property, because they are seeking to take property under the cloak of their charter for private purposes, can this defense be made where the charter authorizes the taking, and can it be made in the tribunal organized for the purpose of condemning the land for the alleged public use ?
Section 17 of the constitution of the state provides that “private property shall not be taken or damaged for public use, except on due compensation being first made to the owner or owners thereof, in a manner to be prescribed by law; and whenever an attempt is made to take private property for a use alleged to be public, the question whether the contemplated use be public shall be a judicial question, and, as such, determined without regard to legislative assertion that the use is pub-*103lie.” Section 184 of the constitution provides: “All railroads which carry persons or property for hire shall be public highways, and all railroad companies so engaged shall be common carriers.. Any company organized for that purpose under1 the laws of the state shall have the right to construct and operate a railroad between any points within this state, and to' connect at the state line with roads of other states.” By these two sections of the constitution it is seen, first, that private property can only be taken or damaged for public use in a manner to be prescribed by law; second, that, when an attempt is made to take private property for a use alleged to be public, the question shall be a judicial question, and as such determined without regard to legislative assertion that the use is public; third, that only railroads which carry persons or property for hire shall be considered public highways and common carriers; and, fourth, companies organized for this purpose shall have the right to construct and operate railroads. The pleas filed in this case challenge the use for which the property was intended to be taken, and challenge the right of the Oak Grove & Georgetown Railroad Company to take property, because they allege that the property was not intended for public use, but intended for private use solely. The pleas further challenge the fact that the railroad contemplated to be built by the Oak Grove & Georgetown Railroad Company was a rail* road within the meaning of sec. 184 of the constitution of the state, and therefore for this further reason it had no right to take this property. The pleas further set up the defense that the procurement of the charter was for fraudulent purposes, and that the Oak Grove & Georgetown Railroad Company was masquerading under its charter, pretending to have the right to condemn property for public use, when, as a matter of fact, it was merely using this charter for the purpose of obtaining private property for private uses, and through this charter perpetrating' a fraud.
*104Since it is provided in the constitution that private property can only be taken for public uses, whenever and by whatever means it may be attempted to take private property for a use not public, the citizen finds his protection against this.infringement of his rights in the organic law of the state. In sec. 90 of the constitution it is provided in paragraph “r” that “the legislature shall not pass local, private, or special laws in any of the following enumerated cases, but such matters shall be provided for only by general laws.” In this section, among many other subjects enumerated in paragraph “r,” the constitution prohibits “conferring power to exercise the right of eminent domain in any other manner than that prescribed by general law.” This clause of the constitution of 1890 was adopted for the purpose of having a fixed procedure on the subject of eminent domain, under which the legislature of the state formulated the method for the exercise of the right as found in chapter 40 of the code of 1892. Turning now to the chapter of the code of 1892 on this subject, sec. 1679 provides that “any person or corporation having the right to condemn private property for public use shall exercise that right as provided in this chapter,” etc. It will be seen by the first section that this chapter presupposes that the right to condemn exists, and that its provisions can be availed of only by such persons or corporations as have the right. Even when there is a right to condemn, the right to take is not to be determined by an inspection of the charter alone, but by the actual uses for which the property is to' be used. The charter may confer upon the person or corporation the right to condemn, but it cannot determine the right to take under the charter. The right to take private property is a judicial question, made so by the constitution, and no form of charter, or powers granted in the charter, can take the settlement of this question away from the courts. The right to condemn and take is dependent upon two things: First, a provision in the charter authorizing it; and, second, *105that the right will be exercised, for only such purposes as .the constitution allows private property to be taken, to-wit: for public purposes.
Section 1680; Code 1892, provides for the creation of a special court of eminent domain to exercise the jurisdiction and powers enumerated in the chapter. Section 1681 provides how the court shall be organized. Section 1686 provides that, “where the application seeks to condemn tire property of more than one defendant interested in different property, a separate trial shall be had for each; and the court may set the trial of any one or more of the issues for a time and place to be fixed by order of the court, and the parties and jury shall be compelled to attend accordingly.” On a review of the whole chapter on the subject of eminent domain, we unhesitatingly arrive at the conclusion that the legislature never intended to create a tribunal of full jurisdiction to try any and all issues that might be raised on the subject of the right to condemn. The court Created by this chapter is a special court, created for a special purpose, having an exceedingly limited jurisdiction, exercising no judicial functions, and clothed with the power to try the only issue that is confided to it by the statute; and that issue is, singly and solely, to fix the compensation which shall be paid to the landowner for his land. In truth, sec. 1680 declares that it is a special court. The chapter itself presupposes that the right to condemn property exists, and there is no provision made in the whole chapter on this subject giving to the eminent domain court the power to adjudicate the issue as to whether or not the right to exercise tire power of eminent domain does or does not exist. The sole and only power conferred by this chapter, from its first section to its last, is the right, and the right only, to ascertain and fix compensation for the talcing of the land where the right to do so exists. If this, right is to be challenged while it is a judicial question, it must be challenged in a different way. This way must be determined in the light *106of the fixed and settled procedure in this state. We can trace the way in which these questions have arisen and been settled in other states with little profit to ourselves as forming precedents for a decision in this case, except as- the decisions announce general principles which may apply to the same. There is outlined in this chapter no procedure for the purpose of trying, in the eminent domain court, the question of whether or not the right to condemn does or does not exist in the particular person or corporation applying for the proceeding. In sec. 1686 it is provided that, when more than one defendant is interested in different property, separate trials shall he had for .each, and the court may set the trial of any one or more of the issues; hut the issues here spoken of clearly contemplate the only issue that can he made under this chapter in the eminent domain court, and that is the issue as to value. In sec. 1691 the code provides that “after the trial of the first issue, if there he others undisposed of they shall be tried one at a time,” etc. This section must be construed with sec. 1686, and the issues here spoken of are the issues which are provided to be raised under sec. 1686 of the code. As further throwing light upon the construction which we place upon this chapter of the code, it will be seen that sec. 1690 provides the instruction which shall be given by tbe justice to the jury. This instruction is addressed solely to the question of the damage for the taking of the property. In sec. 1693 is provided a form of a verdict for the jury, aud it provides alone for the finding of damage by the jury. Section 1692 provides for the judgment which shall be entered. And this form provides only for the entering of a judgment describing the property sought to be condemned, which, of course, is necessary to show what was condemned in the proceeding, and further provides that there shall be entered up the amount of compensation dne as damage.
It will thus he seen, upon review of this entire chapter, that its whole theory is that the one question, and the only question, *107which, can be raised in the eminent domain court, and the only jurisdiction confided to it, is the jurisdiction to ascertain the amount of damage sustained by the party whose lands are sought to be taken. The correctness of our conclusion becomes more apparent on examining Code 1906, eh. 43, on the subject of eminent domain, wherein the legislature, as if emphasizing the fact that the only question it was the purpose of the legislature to commit to the court of eminent domain, provides in sec. 1862 of the code of 1906 that “the justice of the peace shall not for any cause quash the proceedings or dismiss the court of eminent domain, but must proceed with the condemnation.” It will be seen from this section that though the constitution provides that property shall be taken for public use only, and the question shall be a judicial question, yet this clause of the statute absolutely prohibits the justice of the peace from quashing or dismissing the proceedings for any cause whatever. If the defense offered by the pleas can be made before the eminent domain court, and the eminent domain court finds that the facts offered to be set up by the pleas are true, it must necessarily have resulted in the dismissal of the proceedings, and yet this section of the statute prohibits the eminent domain court from doing this.
The pleas squarely set up a denial of the constitutional right of the petitioners to take this property. They were offered in the tribunal designated by the legislature to try the condemnation proceedings, and yet the statute under which these proceedings must hereafter be instituted forbid that tribunal from dismissing or quashing the eminent domain court for any purpose. The constitution of the state has provided that the trial of this question shall be a judicial one; and yet, when the defendants undertake to try this question in the court of eminent domain, the statute forbids that court from permitting this defense to become effective. If it be impossible to raise the •issue as to the right to take the land in the court in which the *108proceedings originated, and-in which the only* issue warranted to be made by the pleadings in that.eourt is on© of compensation, a new issue, involving* a new question and new pleadings, cannot be raised in the appellate tribunal; that is to say, in the circuit court. As was said in the case of Georgia, C. & N. Ry. Co. v. Ridlehuber et al., 17 S. E. Rep., 24, (38 S. C., 308), so we say in this case, after a careful review of the entire law in this state upon the subject of the eminent domain court and the constitutional provisions in reference to same: “It is scarcely possible to suppose that the legislature ever intended that the jury impaneled under the provisions of these sections should be invested with the power to decide the question of the right to compensation, which might, and properly would,, in the present case, involve the construction of nice legal points upon which they could not receive any proper instructions, as there is no provision that their deliberations' shall ;bé presided over or directed by a judicial officer. It would be in utter disregard of the just conceptions- of the nature and office of an appeal to hold that the questions which: were not, and could not be, considered by the tribunal from which the appeal is taken, could be raised for the first time in the appellate tribunal. "We cannot, therefore, give such a construction to the statute as would utterly disregard well-settled principles of law. On the contrary, w© must suppose that the intention of the legislature was to do no more than what they have plainly said — submit the question of the amount of compensation to the jury, leaving the question of the right to compensation to be determined in some more appropriate form.”
In the case of Mountain Park Terminal Co. v. Field et al., 88 S. W. Rep., 897 (76 Ark., 239), in that part of the opinion to be found on p. 989 of 88 S. W. Rep., and p. 244 of 76 Ark., the court said: “The proceeding under our statute is a special one, directed solely to the object of determining the compensation to be paid the owner of property proposed to be taken. No pro*109vision is made for any issue upon the right to condemn. It could not there be proved that the junction company was not a corporation. To attack its existence collaterally is not permissible. A plea in the nature of md tied corporation would not be safe, in the face of complete articles of association. Besides, it is plain that the legislature never contemplated any such defense as a want of right to condemn in the corporation.” So, in this case, the legislature of the state of Mississippi never contemplated, in the enactment of this chapter and in making provision for the establishment of the special domain court, that any such defense as a want of right to take in the person or corporation seeking condemnation could be made in the eminent domain court. If it did, it would necessarily result in making sec. 1862 of the code of 1906, providing that “the justice of the peace shall not for any -cause quash the proceedings or dismiss the court of eminent domain, but must proceed with the condemnation,” conflict with sec. 17 of the constitution, which provides that private property shall not be taken for public use, and mailing the question of whether or not the use is public a judicial question, in that if all issues are to be tried by the eminent domain court, and the legislature prohibits that court from trying that issue, which stands at the threshh-old of the right -of the corporation to take the property, this section would deny both the constitutional right to show that the use was not public, and the further right to have this' question judicially ascertained.
We can give the statutes relating to eminent domain no such interpretation. The eminent domain court has no concern with the question of whether or not the right to take exists. It is not necessary for the person whose land is sought to be taken under the eminent domain chapter to attend the trial in the condemnation proceedings, or malee any defense in the eminent domain court, in order to enable him to resist the taking of his property, if the taking be not for a public purpose. The judgment of the *110eminent domain court, condemning Ms property and assessing damage thereof, can be pleaded against him as res adjudicada of the value of the land only, and cannot operate to estop Mm from questioning the purpose of the taking in another proceeding, if'it be alleged that the taking is for a purpose not permissible under the constitution. lie may litigate the right to take his property at any time before acceptance of the compensation, or before the waiver of his right to have the question of the use judicially determined. In the case of Lake Koen Navigation, Reservoir & Irrigation Co. v. Klein, 65 Pac., 685, (63 Kan., 484), in that part of the opinion to be found on p. 688 of 65 Pac., and p. 497 of 63 Kan., citing numerous authorities, it is stated that, in determining whether the proposed use was public or private, courts are not confined to the description of the objects and purposes of the corporation set forth in its articles of incorporation, but may resort to evidence aliunde showing the 'actual business proposed to be conducted by it; citing Lumber Co. v. Johnson, 30 Or. 205, (46 Pac., 790; 34 L. R. A., 368; 60 Am. St. Rep., 818, and In re Niagara Falls & W. Ry. Co., 108, N. Y., 375; 15 N. E. Rep., 429). We quote from this authority and cite it, but by the very terms of our constitution it is manifest that in determining whether the proposed use of property is public or private, the courts, by the constitution itself, are not confined to a description of the objects and purposes of the corporation set forth in its articles of incorporation, because the constitution says in sec. 17 that private property shall not be taken or damaged except for public use, and that the question whether the contemplated use be public shall be a judicial question, and as such determined without regard to legislative assertion that the use is public.'
If the courts in this state could not inquire as to whether a contemplated use by a corporation was or was not a public use, when the recitals in the face of the charter created a cor*111poration of the kind authorized by our law to exercise the right of eminent domain, the mere recital in the charter that the purpose of the corporation as set forth in its articles of incorporation was to engage in a public business would be to obliterate this section of the constitution. As was said in the case of Mountain Park Terminal Ry. C. v. Field et al., 88 S. W. Rep., 897, (76 Ark., 239), in that part of the opinion to be found on p. 899 of 88 S. W. Rep., and p. 244 of 76 Ark.: “Corporations not acting under special charters or legislative grant, but collaterally organized under general laws, although their existence as corporations cannot be questioned collaterally, yet if they have resulted from fraudulent combinations of individuals to procure powers under circumstances and for purposes not within the scope and purpose of legislative intent, and the corporators, under shelter of their articles, are about to exercise powers oppressive to the individual, they may be restrained by private suit by those injured, or about to be. Fraud has no immunity anywhere, in any guise. Individuals cannot combine as a railroad corporation to convert property of individuals solely and exclusively to their private use. That would be an abuse of the power 'to form such corporations under the statutes, and contrary t.o their spirit and intent, and may be restrained by private suit by those injured or about to be.” If any person or corporation, procuring a charter which ■would be a warrant on the face of it to condemn private property for public use, in truth and in fact condemned under the cloak of this charter for private purposes, the allotment, of damage by the eminent domain court can afford such person or corporation no protection, so long as the party whose land is. taken has not acquiesced, either by acceptance of the compensation allowed by the eminent domain court or in some other manner waived his right. The person or corporation using its charter as a masquerade with which to obtain private property for private uses may be enjoined from the taking' *112of the property after the jury have condemned it and fixed the compensation, so long as there has been no acquiescence or waiver by the owner. In other words, the judgment of the eminent domain court in a proceeding to condemn on a charter that is perfectly valid can never estop the landowner from denying the right of the corporation to take his property until he has in some way acquiesced in the same. If there be fraud, no immunity will be afforded by the charter or the judgment of the eminent domain court, when the purposes are challenged, the right denied, and the fraud unmasked. No property can be taken save for public use, .either by a person or corporation with or without charter.
When sec. 17 of the constitution provided that the right to take private property for public use shall be a judicial question, it uneant to, and did, confine this question solely to the courts. Neither the constitution nor the laws of .the state provide any particular tribunal in which this question shall be determined, nor is it a matter of any particular concern in what court the 'question shall be settled, provided it be determined in that •forum which is capable of deciding it. It clearly cannot be «fettled in the eminent domain court, and because no procedure is pointed out either in the constitution or the statute, and, because of this inadequacy of a remedy, this question is necessarily confided to the chancery court. In the case of Sullivan v. Railway Co., 85 Miss., 649 (38 South. Rep., 33), Chief Justice Whitfield, delivering the opinion of the court, says: “We do- not think that a justice of the peace in eminent domain proceedings has any judicial function to perform. He acts ministerially only. Every step which he is to take is precisely marked out by the statute. The objection that he ought to be permitted to decide whether he has jurisdiction, or judicially to pass upon any other question, is more plausible than sound. It results from the very nature of the case that the procedure is summary, as, for example, no appeal is allowed, except *113from the findings of the jury; and it is perfectly obvious that, a certiorari could effect nothing in this sort of case. Formerly the sheriff organized this court. The justice of the peace is simply substituted for the sheriff.” If the justice of the peace, in eminent domain proceedings, has no judicial function to perform, as was said in Sullivan v. Railroad, supra, and the question to be settled is a judicial question, it is manifest that it cannot have been judicially determined in any proceeding had before the eminent domain court; nor can the circuit court, on appeal, permit issues to be raised and tried which could not have bean tried in the court in which the appeal originated, as we have shown by authorities cited above. Since neither the constitution nor the statutes provide a particular tribunal in which to try the question of whether or not the use for which private property is to be taken is a public or. private use, and since it is made a judicial question by the constitution, when it is sought to try the question it must be by injunction, and in the chancery court, enjoining the entry upon or appropriation of the land, because the use for which land is sought to be taken is not a public use.
If it be argued that this remedy is complex, we answer by saying that its simplification rests with the legislature of the state, and not with the courts; but the constitution is not violated when there is a tribunal in which to try the question of the use to which the property is to be put. In no other forum, except the chancery court and by the method pointed out, is there any adequate remedy under the laws of this state, or, in fact, any remedy at all. In the case of Welton v. Diclcson, 51 N. W. Rep., 559 (38 Neb., 767; 22 L. R. A., 496; 41 Am. St. Rep., 771), in that part of opinion to be found on p. 563 of 51 N. W. Rep., p. 182 of 38 Neb. and p. 501 of 22 L. R. A. (41 Am. St. Rep., 771), the court says: “The absence of a plain and adequate remedy at. law affords the only test of equity jurisdiction, and the application of this principle to a *114particular case must depend altogether upon the character of the case as disclosed in the proceeding. It is not enough that there is a remedy at law. It must be plain and adequate, or, in other words, as practical and efficient to the ends- of justice and its prompt administration as the remedy in equity.” When this rule is applied to this case, it is seen that the case under discussion is stronger than the one put in the quotation above. In the case under discussion there 'is no remedy at law, and yet there is a constitutional right to be decided. What tribunal more qualified to establish a procedure in this case than a court of equity As was said in the case of Riley v. Charleston, etc., Co., 45 S. E. Rep., 149 (67 S. C., 84), in that part of the opinion to be found on p. 153 or 45 S. E. Rep. and p. 94 of 67 S. C.: “If the plaintiffs were compelled to look solely to the condemnation proceedings for relief, this would destroy their right to show that the condemnation proceedings could not be instituted, and that is the question in this case to be finally determined when it is heard.” In support of the announcement of law in this case we are amply 'sustained by outside authority, even if we were dependent upon that. In the case of Ham v. Levee Commissioners, 83 Miss., 534 (35 South. Rep., 943), in that part of the opinion to be found on p. 555 of 83 Miss, and p. 947 of 35 South. Rep., Justice Truly, delivering the opinion of the court, says: “Courts will interfere and review the exercise of the discretion of those to whom the power of eminent domain has been delegated by the legislative enactment only in exceptional cases, as when property is appropriated for private purposes under the guise of public use, or if the condemnation is sought for private gain,” etc.
We think that the circuit court, and the eminent domain court did right in declining to hear the defense presented by the pleas offered by the defendants. It was not a defense which could be made in the tribunal in which the proceeding originated, nor was it a defense which could be raised after the *115case was appealed to tbe circuit court. The sole issue in. the case to be tried was one of compensation. That was the issue before the eminent domain court, and that was the sole issue which could be tried in the circuit court. Pomeroy’s Eq. Rem., p. 466; Cyc. of Law., vol. 15, p. 988; Gaw v. Bristol, etc., R. Co., 46 Atl., 372 (196 Pa., 442); Chestatee, etc., Co. v. Cavender’s Creek Co., 46 S. E. Rep., 422 (119 Ga., 354; 100 Am. St. Rep., 174); Colby v. Village of La Grange (C. C.), 65 Fed., 554; Welton v. Dickson, 57 N. W. Rep., 559 (38 Neb., 767; 22 L. R. A., 496; 41 Am. St. Rep., 771); Riley v. Charleston Union Sta. Co., 45 S. E. Rep., 149 (67 S. C., 84); South Carolina & G. R. Co. v. Am. Tel, etc., Co., 41 S. E. Rep,, 307 (63 S. C., 199); Georgia G. & N. Ry. Co. v. Ridlehuber, 17 S. E, Rep., 24 (38 S. C., 308); Mountain Park Co. v. Field, 88 S. W. Rep., 897 (76 Ark, 239); Lake Koen, etc., Co. v. Klein, 55 Pac., 684 (63 Kan., 484). The holdings in this case in no way conflict with the holding of the court in the case of Alabama & V. Ry. Co. v. Cumberland, etc., Co., 88 Miss., 438 (41 South. Rep., 258). The questions in the two cases are entirely distinct. In the case cited above the court said, on page 445 of 88 Miss., and page 259 of 41 South. Rep.: “The sole objection to the exercise of the right by the Mississippi Telegraph Company set up in the pleadings is that it was but a dummy for the Cumberland Telephone Company, had no capital stock, and was organized for the mere purpose -of enabling the Cumberland Telephone Company to do indirectly what it could not directly do, and that its organization and incorporation were consequently unlawful; but whether the Mississippi Telegraph Company is a properly organized company under the laws of this state is u question between it and the state, not to be inquired into in this proceeding by the appellant.” But in this case a wholly different question is presented, in that it is alleged.that the use for which the property is undertaken to be taken,- is a private use, and not a public one, and the *116validity of the charter itself in such a case cannot affect the question, as we have shown above. Affirmed.